Title: To George Washington from Battaile Muse, 20 July 1790
From: Muse, Battaile
To: Washington, George




  
  Virginia
  

  
  
  Berkeley County
  }
   
  
    Honorable Sir
    July 20th 1790
  
  
As nothing extraordinary happened Since I saw you last I did not think it necessary To trouble you with a Letter. k[n]owing

the fatigue You had to go through I thought it Improper to be troublesome. The suit against Robin Scott is not yet determined about the Land on Gooscreek. The Gentlemen who were appointed Could never be got togather. I think if the Number was reduced it is probable the chance of getting them to meet would be better—If you Approve, please to appoint Colo. Peyton—Colo. Powell Capt. John Wright Capt. Moffitt and Mr Mozee or Any two or three of them to determine the dispute. The order before was for the whole that were appointed whereas if two or three of the number had been allowed, the business might have been Done—I had Rather leave it to one of those Men than a common Jury. The Tenaments in Fauquier County Occupied by people coming thereon without consent I have consulted Colo. Simms upon. he Says that the Leases are badly drawn and That they cannot be dispossessed—I enclose his Opinion—altho’ in his Letter to me he says that You might resk a suit If of consequence—he has in person advised me not to do so unless of The greatest consequence. as the places are not of much value and a suit or two would be attended with considerable expence and the Leases expire probibly before the suit would be Ended I would if the Lands were mine endevour to Compromise matters with them—by perswading them to make the improvements called for in their Leases. There are two Places on Ashby Bend Occupied by Tenants Without Leave, since I have threatened them with a Suit they are making the Improvements mentioned in their Leases—If you direct a suit or suits they shall be brought—If not I will collect their rents and do the best I can with them—and will watch them narrowly and give them no quarters that they do not merit. There are in the same neighbourhood three or four Poor lotts uncultivated. the Tenants ran away last winter—the land is extreamly poor—I must let them This fall on low rents to induce some people to take Them. I think it better to rent them on moderate Conditions than to let the places be distroyed by fire & waste of the neighbours—Leases will be wanting for them there will be seven or eight Leases next Winter to Issue which will be necessary to grant—I wish You to direct Major George Washington to Issue them. The Covenants of Meadows and Buildings are two heavy for such poor Lands—none but the poorest People will go on them—and they are generally two poor to fulfill the covenants, and I am Sure they Never will get Richer on those Lotts—two or three

acres of Meadow—a barn 20 feet square and a Dwelling House of Same size (if not already built) will be as much as such Tenants can perform. If leases are given That the Tenant is not able to fulfill he will assuredly run away after one or two years—In my opinion the Leases should be agreeable to the soil—those poor places I shall rent on the best Terms I can and will as soon as Done forward the agreements to the Major who I expect you will request to give Leases on the agreements—The last Years Accts I Lodged at Mountvernon last Month no Great Balance due—as I am obliged to execute the Law pretty generally it takes some time—as Lawyers Clerks and Sheriffs all have their own Time—it is not So very easy to go through the Business—I Expect Once every year to close the rent roll and that is as much as can be done in a cuntry so tedious in Business as this—I have a man whose name is Rowsey in Frederick County Joal and have had him there some time at your suit against one Charles Rector who Occupied a Tenament on Gooscreek that Enoch Ashby Leased—Rector Deceived me from time to time at length ran away—I persued him and served a writ on him, This Rowsey became his appearance—Rector defended the suit and kept it off some years, the Time the Court had appointed for Tryal Rector Run away to N. Carolinia—I got Judgment Against him for £105 or there abouts—then I had to renew the suit agt Rowsey I got Judgment Against him at last march Frederick Court—I Could not get the Sheriff to take him untill the last of May or the first of June—since which he has been in Joal—he says he will stay there During his Life before he will pay the debt—This is a very obstinate man—he is poor and has a family—notwithstanding his obstinacy I beg leave to be informed if he will make half of the Debt secure to you whether you will Order him out of Joal If so—please to write to Major George Washington to direct the Sheriff of Frederick to act with him as you think Proper—as I am going to the Sweet Springs for the advantage of health and shall not return Untill the first of Octr at which time I shall Expect to hear you are once more at Mountvernon—I shall only add that I wish you a long and happy Life—and that you may be assured That I shall act for you as I have always done for Others—The Debt Due by Kinnady I Expect will be Lost as Kinnady is Very Poor & Lives within the Prison

Bounds I have thought Proper not to Sue Him—Our Crops of wheat is Very Much Ingured on this Side of the ridge and Is so through this State owing to the wet weather—Their is a great Prospect of Corn & Tobacco—The News of the Federal Seat Coming to the Potomack has Just arrived here which gives great Pleasure to the Inhabitants of this Vale—I am happy to have the Honour to be your Most obedient and Very Humble Servant

Battaile Muse

